Case 3:20-cr-00122-BJD-PDB Document 39 Filed 04/15/21 Page 1 of 2 PageID 75




                         United States District Court
                          Middle District of Florida
                            Jacksonville Division

UNITED STATES OF AMERICA

v.                                                NO. 3:20-cr-122-BJD-PDB

BILLY JOE MINSHALL


                             Clerk’s Minutes

Proceeding                   Change-of-Plea
Date                         April 15, 2021
Time                         2:04–34 p.m.
Judge                        Patricia Barksdale, United States Magistrate Judge
Courtroom Deputy             Angela Loeschen, Courtroom Deputy
Counsel for United States    Laura Taylor, Assistant United States Attorney
Counsel for Defendant        Jeremy Lasnetski, Esquire
                             Notice Regarding Entry of Guilty Plea, Notice of
Filed in Open Court
                             Maximum Penalties
Digital/Reporter             Digital

Ms. Loeschen placed Mr. Minshall under oath.

Judge Barksdale asked Mr. Minshall questions to assess competency.

Judge Barksdale asked Messrs. Minshall and Lasnetski questions about Mr.
Minshall’s waiver of his right to have a district judge hear his plea directly.
Judge Barksdale found he voluntarily, knowingly, and intelligently waived
that right and accepted for filing a written waiver.

Mr. Minshall entered pleas of guilty to counts one and two of the indictment.

Following a Federal Rule of Criminal Procedure 11 colloquy, Judge Barksdale
found that Mr. Minshall was alert and that he knowingly, intelligently, and
voluntarily entered his guilty pleas.

Judge Barksdale will issue a report and recommendation. The parties agreed
to waive the 14-day period to object to it.
Case 3:20-cr-00122-BJD-PDB Document 39 Filed 04/15/21 Page 2 of 2 PageID 76




The Honorable Brian Davis will review the report and recommendation and,
if adopted, will schedule a sentencing hearing.




                                    2
